Citation Nr: 1100634	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for a skin condition of the 
hands and wrists. 

2.	Entitlement to service connection for bronchitis. 

3.	Entitlement to service connection for a dental condition, to 
include as a result of dental trauma. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION
 
This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Chicago, Illinois in which the RO, among other things, denied 
the benefits sought on appeal.  The appellant, who had active 
service from June 1969 to June 1973 and from June 1973 to 
December 1978, appealed the above-referenced claims to the BVA.  
Thereafter, the RO referred the case to the Board for appellate 
review.    

The appellant testified at a personal hearing conducted at the RO 
before the undersigned Veterans Law Judge in April 2010. See 
April 2010 BVA hearing transcript.  

After reviewing all evidence of record, the Board finds that 
additional development of the appellant's claims of entitlement 
to service connection for bronchitis and a dental condition is 
necessary.  As such, these claims are hereby REMANDED to the RO 
via the Appeals Management Center ("AMC") in Washington, DC.  
The RO will contact the appellant and inform him that further 
action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's claim of entitlement to service connection for 
a skin condition has been obtained.

2.  There is no competent and credible evidence of record that 
the appellant has a current chronic skin disorder of the hands 
and wrists that is etiologically related to his military service. 

3.  In light of the lack of a current diagnosis of a skin 
disorder, it must be concluded that a skin condition did not 
manifest in service and is not shown to be causally or 
etiologically related to service.  


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

With respect to the appellant's claim of entitlement to service 
connection for a skin condition, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Specifically, the Board finds that a 
letter dated in July 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant 
was aware from this letter that it was ultimately his 
responsibility to give VA any evidence pertaining to his skin 
disorder claim.  The above-referenced letter also informed the 
appellant that additional information or evidence was needed to 
support his service connection claim; and asked the appellant to 
send the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004) [Pelegrini II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) 
was revised during the pendency of this appeal.  These revisions 
became effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final rule 
also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within one 
year of the date of the notice, VA cannot pay or provide any 
benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant is 
informed that he or she is to provide must be provided within one 
year of the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) 
notice arises upon receipt of a Notice of Disagreement ("NOD") 
or when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant notice 
was not previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records and identified private 
medical records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While there is an 
indication in the record of outstanding VA medical records and 
private dental records potentially applicable to the appellant's 
bronchitis and dental disorder claims (see the remand portion of 
this decision), the Board finds that the lack of these records 
does not prevent a merits adjudication of the appellant's skin 
disorder claim in light of evidence revealing that (1) the 
appellant's hand and wrist skin symptomatology in-service and 
post-service occurred as a result of the appellant's wearing of 
jewelry; (2) the appellant has stated that he essentially stopped 
wearing hand and wrist jewelry in 1976, resulting in the 
disappearance of his skin symptoms; and (3) the appellant's 
available medical records do not (and outstanding medical records 
would not) contain evidence pertinent to the appellant's skin 
disorder claim since the appellant has reported that he has never 
sought treatment for a hand/wrist skin condition during any 
flare-up period (during which he has attempted to where jewelry) 
since his discharge from service. See appellant's statements; 
April 2010 BVA hearing transcript, pgs. 3, 9 and 16.  In light of 
the foregoing, the Board finds that remanding the appellant's 
skin disorder claim in order to obtain any post-service 
outstanding medical records is not required as these records 
clearly would not be relevant to the appellant's skin disorder 
claim.  For the same reason, the Board finds that a VA 
examination pertaining to the appellant's skin disorder claim is 
not warranted since the appellant himself has acknowledged that 
he does not have any current hand or wrist skin symptomatology 
upon which a diagnosis of a skin disorder can be based.  
Therefore, there is no reasonable possibility that a VA medical 
opinion would aid in substantiating the appellant's skin disorder 
claim. 
See 38 C.F.R. § 3.159(c)(4).          

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his skin disorder claim. See July 
2007 letter from the RO to the appellant; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the Board 
concludes below that the preponderance of the evidence is against 
the appellant's skin disorder claim, any questions as to the 
appropriate disability rating or effective date to be assigned to 
this claim are rendered moot; and no further notice is needed. 
Id.  Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this issue, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claim of entitlement to service 
connection for a skin disorder. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 



B.  Service connection for a skin condition of the hands and 
wrists 

As mentioned above, the appellant seeks service connection for 
several medical conditions, to include a skin 
condition/sensitivity of his hands and wrists that began during 
service. See June 2006 application for compensation; appellant's 
statements in support of claims; April 2010 BVA hearing 
transcript.  In this regard, the appellant essentially states 
that he began experiencing hand and wrist skin problems in 
approximately 1976 and/or 1977 while in service. See statements 
in support of claim dated in August 2006 and May 2007.  In one 
instance, the appellant reports that he developed sores on his 
hands that had to be medically treated. May 2007 statement in 
support of claim.  He also reports that in 1977, his ring and 
middle fingers became swollen and had to be lanced. See August 
2006 statement in support of claim.  He has indicated that he 
believes that problems with his hand and wrist are the result of 
his wearing jewelry. Id. As such, he reports that he essentially 
stopped wearing hand and wrist jewelry in 1976, which resulted in 
the disappearance of his skin symptoms. See appellant's 
statements; April 2010 BVA hearing transcript, pgs. 3, 9 and 16.  
Since that time, the appellant states he has only sporadically 
developed hand and wrist skin problems since service, usually as 
a result of his trying to wear jewelry. Id.  He has also stated 
that he does not have any skin problems so long as he does not 
wear jewelry. May 2007 statement in support of claim.  He feels, 
however, that service connection for his hand and wrist skin 
sensitivity should be granted since this sensitivity began in 
service and results in his inability to wear jewelry. Id.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the preponderance of 
the evidence is against the appellant's claim.  Therefore, the 
appeal must be denied.  

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304 .  In addition, service connection may 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303(d).  
In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Absent a showing of all 
three elements, service connection must generally be denied.

Applicable regulations also provide that diseases of allergic 
etiology, including bronchial asthma and urticaria, may not be 
disposed of routinely for compensation purposes as constitutional 
or developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to enlistment 
and, if so existent, a comparative study must be made of its 
severity at enlistment and subsequently.  Increase in the degree 
of disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  38 C.F.R. 
§ 3.380 (2010).

In this case, the appellant's service treatment records 
corroborate the appellant's assertions that he was treated 
medically for a skin rash of the hands and arms variously 
diagnosed as pyoderma and contact dermatitis during his period of 
service.  No specific cause was reported in the service treatment 
records.  See service treatment records dated in February 1976 
and March 1976.  However, as indicated by the appellant, 
available service treatment records dated after March 1976 do not 
reference any complaints of or treatment for either hand or wrist 
skin symptomatology; and at the time of the appellant's 
separation from service, a clinical examination of his skin was 
reported as being normal. See service treatment records; November 
1978 report of medical examination; April 2010 BVA hearing 
transcript, p. 16 (the appellant testified that he essentially 
stopped wearing hand and wrist jewelry in 1976, which resulted in 
the disappearance of his skin symptoms).  In addition, post-
service medical records in this case do not indicate that the 
appellant has been treated for or diagnosed with a skin disorder 
since his discharge from service, or document any symptomatology 
that can be associated with a skin disorder. See private medical 
records dated from July 1999 to February 2005.  The appellant 
does not dispute the above-referenced facts. See appellant's 
statements; April 2010 BVA hearing transcript.  Rather, he argues 
that service connection for a skin condition should be granted on 
the basis that he began experiencing skin symptomatology in 
service whenever he wore jewelry; and that he has not been able 
to wear jewelry since his discharge from service because whenever 
he does so, he develops a rash on his hands and wrists. Id.  

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
United States Court of Appeals for Veterans Claims (the 
"Court") has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  The 
existence of a current disability is the cornerstone of a claim 
for VA disability benefits. See Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997).  Since the competent medical evidence of 
record indicates that the appellant does not presently have a 
skin disorder that can be service-connected, there is no basis 
for the granting of service connection under any theory.  

In formulating the above-referenced conclusion, the Board notes 
for the record that it finds the appellant both competent and 
credible in reporting the skin symptomatology he experienced 
which he attributes to the wearing of jewelry in service and 
(occasionally) post-service.  See April 2010 BVA hearing 
transcript, p. 16 (the appellant testified that he has tried to 
wear jewelry a couple of times since service, but stopped each 
time within days because he would break out in a rash); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465 (1994).  Thus, the appellant is competent to report visible 
symptoms of rash and to report his observation that this rash 
occurs with the wearing of jewelry.  See McCartt v. West, 12 Vet. 
App. 164, 167-68 (1999).  Lay persons, however, are not competent 
to diagnose a skin condition, or to render an opinion addressing 
the etiology of a skin disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  In this regard, the record contains no 
post-service competent medical evidence that the appellant has a 
current skin disorder that is related to that for which he was 
treated in service.  As noted, the appellant has stated that he 
has not received any post-service medical treatment in this 
regard.  The Board thus must accord little probative weight to 
the appellant's statements regarding the presence of a current 
chronic skin disorder or the etiology thereof.  In this regard, 
the Board observes that the rash treated in service was 
apparently related to contact with some allergen.  The record 
shows that it was acute and transitory and resolved without 
chronic residuals.  See 38 C.F.R. § 3.380 (noting that acute 
allergic manifestations subsiding on the absence of or removal of 
the allergen are generally to be regarded as acute diseases, 
healing without residuals). 

Therefore, based on a thorough review of the evidence of record, 
the Board finds that the preponderance of evidence is against the 
appellant's claim of entitlement to service connection for a skin 
condition of the hands and wrists.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as a preponderance of the evidence against the 
appellant's claim, the doctrine is not applicable. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

Service connection for a skin condition of the hands and wrists 
is denied.


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
bronchitis and a dental disorder discloses a need for further 
development prior to final appellate review.  

Initially, the Board observes that there appear to be outstanding 
medical records potentially pertinent to the appellant's 
bronchitis and dental disorder claims that should be associated 
with the claim file prior to a merits adjudication of these 
issues.  In this regard, the appellant testified during his April 
2010 BVA hearing that he currently received medical treatment at 
a VA medical facility in Rockford, Illinois. April 2010 BVA 
hearing transcript, pgs. 5, 19.  However, a review of the claims 
file reveals only private medical records and a VA examination 
report related to a separate claim not on appeal. See private 
medical records; January 2009 VA examination report.  Notably, 
there are no VA medical records in the appellant's claims file. 
Id.  In addition to the foregoing, the Board observes that the 
claims file contains a medical authorization from the appellant 
dated in March 2007 that indicates he received private dental 
treatment from a Dr. P. subsequent to June 2007. See March 2007 
medical authorization; however, see also April 2010 BVA hearing 
transcript, pgs. 21-25.  However, the claims file does not 
reflect that the RO attempted to obtain the appellant's dental 
records from Dr. P., nor are any records from Dr. P. located in 
the claims file.  Since the Veterans Claims Assistance Act of 
2000 requires VA to make reasonable efforts to obtain relevant 
records that the claimant has adequately identified and 
authorized VA to obtain (38 U.S.C.A. § 5103A), the Board has a 
duty to remand the appellant's bronchitis and dental disorder 
claims in order for the RO to obtain the outstanding medical and 
dental records referenced above.  

In seeking service connection for bronchitis, the appellant has 
asserted his belief that all of his service treatment records 
from his first period of service (June 1969 to June 1973) may not 
be associated with the claims file. See May 2008 statement with 
VA Form 9.  In this regard, the appellant states that his service 
medical file should document that he had a bronchial attack 
during his first enlistment while serving on the USS Buck. See 
April 2010 BVA hearing transcript, p. 5.  In addition, the 
appellant reports being treated for throat problems during his 
service, to include undergoing a throat culture and being given 
antibiotics at Reem Field, California and Balboa Naval Hospital 
in San Diego, California (respectively). See May 2007 statement 
with notice of disagreement.  Post-service medical records in the 
claims file reveal that the appellant has been diagnosed since 
service with bronchitis. See private medical records dated in 
July 1999, December 1999 and June 2000.  While a review of the 
appellant's service medical folder reveals some medical treatment 
records dated before June 1973, to include the appellant's 
initial June 1969 service entrance examination report, the Board 
acknowledges that this folder does not contain as many records as 
might be expected for one who served in the Navy for almost ten 
(10) years. See DD Form 214 (1 and 2).  Giving the appellant the 
benefit of the doubt, the Board requests the RO to make another 
request to the National Personnel Records Center to ensure that 
all of the appellant's service treatment records from both 
periods of his service have been associated with the claims file.      

Turning to the appellant's dental disorder claim, the Board 
observes that dental conditions for which service-connected 
compensation benefits are available are set forth under 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916 (emphasis added).  Diagnostic 
Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 
9901 and 9902 address loss of the mandible. Diagnostic Codes 9903 
and 9904 concern nonunion and malunion of the mandible, 
respectively.  Diagnostic Code 9905 addresses temporomandibular 
articulation and limited jaw motion.  Diagnostic Codes 9906 and 
9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 
9909 address loss of the condyloid process.  Diagnostic Codes 
9910 and 9910 concern loss of the hard palate.  Loss of teeth is 
contemplated under Diagnostic Code 9913, and loss of the maxilla 
is addressed under Diagnostic Codes 9914 and 9915.  Finally, 
Diagnostic Code 9916 concerns malunion or nonunion of the 
maxilla.  Service connection for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161. See 38 C.F.R. § 
3.381 (emphasis added). 

The evidence of record in the present case shows that the 
appellant was found to need extensive dental treatment that was 
mainly operative soon after he entered service; that the classes 
associated with the appellant's dental work ranged from class 2 
to class 5; and that the appellant was found to have periodontal 
disease while in service. See April 1970 service record; May 1971 
medical history and service treatment plan; services rendered 
dental sheet; see also May 1973 report of medical examination (in 
the dental section of the appellant's examination report, it was 
noted that the appellant was dentally qualified to reenlist into 
service with a type 3, class 4 rating); November 1978 report of 
medical examination (at the time of separation from service, the 
appellant's dental rating was noted to be type 3, class 2).  
Service dental records also reveal that the appellant complained 
in January 1973 of having loose teeth related to a fight during 
which he was hit in the mouth; and that at least some of his 
teeth were found to be mobile. See service dental records dated 
in January 1973; services rendered dental sheet.  Treatment for 
the appellant's loose teeth involved the wearing of a wire splint 
for stabilization. Id.  Subsequently, the appellant's molars were 
excavated in February 1973, although the Board is uncertain from 
a review of the records whether this excavation was a result of 
the appellant's periodontal disease or may have been related to 
his January 1973 dental injury. See February 1973 VA treatment 
records.       

In terms of the appellant's post-service records, the Board 
observes that the only evidence related to the appellant's dental 
treatment after discharge from service is a June 2006 private 
medical record which shows that the appellant was seen for a 
toothache and diagnosed with carious teeth. See June 2006 private 
medical records (in the clinical impression portion of the 
medical record, the examiner circled the diagnosis of "dental 
caries").  Since a dental disorder involving only a diagnosis  
carious teeth is not a dental condition found under 38 C.F.R. § 
4.150, the RO properly concluded that entitlement to service-
connection for compensation purposes based upon this diagnosis 
was not warranted in this case. See May 2007 rating decision.  
However, as mentioned above, the claims file contains a medical 
authorization from the appellant dated in March 2007 that 
indicates he received private dental treatment from a Dr. P. 
subsequent to June 2007, but that the records referenced in this 
authorization were never requested by the RO. See March 2007 
medical authorization; however, see April 2010 BVA hearing 
transcript, pgs. 21-25.  Since VA is on notice of these 
potentially relevant records, and this claim must already be 
remanded for the purpose of associating outstanding VA medical 
records with the claims file, the Board finds that the RO should 
attempt to obtain the above-referenced private medical records 
for use in evaluating the appellant's dental compensation claim.  

In addition to the foregoing, a review of the record reveals that 
the RO has not adjudicated the appellant's dental disorder claim 
in terms of establishing service connection for the purpose of 
establishing eligibility for outpatient dental treatment. See May 
2008 statement with notice of disagreement (the appellant 
asserted that he needed assistance with dental care); April 2010 
BVA hearing transcript, p. 8 (in providing testimony, the 
appellant arguably raised a claim for VA outpatient dental 
treatment); Mays v. Brown, 5 Vet. App. 302 (1993) (a claim for 
service connection for a dental disorder is also a claim for VA 
outpatient dental treatment).  A remand of this claim will afford 
the RO the opportunity to adjudicate the appellant's outpatient 
dental treatment claim. 

Accordingly, the case is REMANDED for the following actions:

1.  As discussed in the narrative above, 
the RO should contact the National 
Personnel Records Center for the purpose 
of ensuring that all of the appellant's 
service treatment records from his periods 
of service from June 1969 to June 1973 and 
from June 1973 to December 1978 have been 
associated with the claims file.  

2.  The RO should contact the appellant 
and request the names, addresses and 
authorizations for any medical provider, 
employer or any other person whom the 
appellant believes may be able to 
corroborate and/or may have documented the 
appellant's complaints of pulmonary 
problems, to include bronchitis, during or 
soon after his separation from service, 
even if this documentation occurred in the 
context of the appellant receiving 
treatment for an unrelated medical matter.  
After obtaining the authorization(s), the 
RO should attempt to associate any 
identified medical records with the claims 
file.  The appellant should also be 
informed, in the alternative, that he may 
obtain these records himself and submit 
them to the RO.  Any lay statements or 
buddy statements submitted by the 
appellant should be added to the claims 
file.  

3.  The RO should contact the appellant 
and obtain a new medical authorization for 
dental records from Dr. P. (discussed 
above) and associate any available medical 
records with the claims file. See 
appellant's March 2007 medical 
authorization.  

4.  The RO should obtain a copy of any 
outstanding treatment records related to 
the appellant from the VA medical 
facilities located in Rockville, Illinois. 

5.  Subsequent to the completion of the 
foregoing and undertaking any additional 
development deemed necessary, the RO 
should review on the merits the 
appellant's claim of entitlement to 
service connection for bronchitis and 
claim of entitlement to service connection 
for a dental condition (to include 
establishing eligibility for outpatient 
dental treatment) after considering all 
evidence of record.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


